18-01433-dsj            Doc 31     Filed 08/08/19 Entered 08/08/19 17:11:36                    Main Document
                                                Pg 1 of 11


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          :
    In re:                                                :            Chapter 11
                                                          :
    SUNEDISON, INC., et al.,                              :            Case No. 16-10992 (SMB)
                                                          :
                         Reorganized Debtors.1            :            (Jointly Administered)
                                                          :
    SUNEDISON LITIGATION TRUST,                           :
                                                          :            Adv. Pro. No. 18-01433 (SMB)
                                       Plaintiff,         :
                                                          :           STIPULATED DISCOVERY
                         – against –                      :          CONFIDENTIALITY ORDER
                                                          :
    GENERAL ELECTRIC COMPANY,                             :
                                       Defendant.         :
                                                          :



             It appearing that discovery in the above-captioned action is likely to involve the

disclosure of confidential information, it is ORDERED as follows:

             1.    Any party to this litigation and any third-party shall have the right to designate as

“Confidential” and subject to this Order any information, document, or thing, or portion of any
1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      tax identification number, are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind
      Holdings, Inc. (2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014);
      First Wind California Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility
      Holdings, Inc. (6443); SunEdison International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc.
      (5238); Solaicx (1969); SunEdison Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445);
      Team-Solar, Inc. (7782); SunEdison Canada, LLC (6287); Enflex Corporation (5515); Fotowatio Renewable
      Ventures, Inc. (1788); Silver Ridge Power Holdings, LLC (5886); SunEdison International, LLC (1567); Sun
      Edison LLC (1450); SunEdison Products Singapore Pte. Ltd. (7373); SunEdison Residential Services, LLC
      (5787); PVT Solar, Inc. (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable Holdings 1, LLC (6273);
      Blue Sky West Capital, LLC (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind Panhandle
      Holdings III, LLC (4238); DSP Renewables, LLC (5513); Hancock Renewables Holdings, LLC (N/A);
      EverStream HoldCo Fund I, LLC (9564); Buckthorn Renewables Holdings, LLC (7616); Greenmountain Wind
      Holdings, LLC (N/A); Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind Holdings, LLC (N/A); SunE
      Waiawa Holdings, LLC (9757); SunE Minnesota Holdings, LLC (8926); SunE MN Development Holdings,
      LLC (5388); SunE MN Development, LLC (8669); Terraform Private Holdings, LLC (5993); Hudson Energy
      Solar Corporation (3557); SunE REIT-D PR, LLC (5519); SunEdison Products, LLC (4445); SunEdison
      International Construction, LLC (9605); Vaughn Wind, LLC (4825); Maine Wind Holdings, LLC (1344); First
      Wind Energy, LLC (2171); First Wind Holdings, LLC (6257); and EchoFirst Finance Co., LLC (1607). The
      address of the Reorganized Debtors’ corporate headquarters is Two CityPlace Drive, 2nd floor, St. Louis, MO
      63141.


57533/0003-17598674v1
9360714v1
57533/0003-17598674v3
18-01433-dsj            Doc 31   Filed 08/08/19 Entered 08/08/19 17:11:36            Main Document
                                              Pg 2 of 11



document or thing: (a) that contains trade secrets, competitively sensitive technical, marketing,

financial, sales or other confidential or sensitive business information, or (b) that contains private

or confidential personal information, or (c) that contains information received in confidence from

third parties, or (d) which the producing party otherwise believes in good faith to be entitled to

protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure as made applicable by

Rule 7026 of the Federal Rules of Bankruptcy Procedure. Any party to this litigation or any

third party covered by this Order, who produces or discloses any Confidential material, including

without limitation any information, document, thing, interrogatory answer, admission, pleading,

or testimony, shall mark the same with the foregoing or similar legend: “CONFIDENTIAL” or

“CONFIDENTIAL – SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER” (hereinafter

“Confidential”).

         2.       Any party to this litigation, subject to the Court’s approval, shall have the right to

designate as “Attorneys’ Eyes Only” any information, document, or thing, or portion of any

document or thing that contains highly sensitive business or personal information, the disclosure

of which is highly likely to cause significant harm to an individual or to the business or

competitive position of the designating party. Any party to this litigation or any third party who

is covered by this Order, who produces or discloses any Attorneys’ Eyes Only material,

including without limitation any information, document, thing, interrogatory answer, admission,

pleading, or testimony, shall mark the same with the foregoing or similar legend:

“ATTORNEYS’ EYES ONLY” or “ATTORNEYS’ EYES ONLY – SUBJECT TO

DISCOVERY CONFIDENTIALITY ORDER” (hereinafter “Attorneys’ Eyes Only”).

         3.       All Confidential material shall be used by the receiving party solely for purposes

of the prosecution or defense of this action, shall not be used by the receiving party for any



                                                    2
57533/0003-17598674v3
18-01433-dsj            Doc 31   Filed 08/08/19 Entered 08/08/19 17:11:36           Main Document
                                              Pg 3 of 11



business, commercial, competitive, personal or other purpose, and shall not be disclosed by the

receiving party to anyone other than those set forth in Paragraph 4, unless and until the

restrictions herein are removed either by written agreement of counsel for the parties, or by

Order of the Court. It is, however, understood that counsel for a party may give advice and

opinions to his or her client solely relating to the above-captioned action based on his or her

evaluation of Confidential material, provided that such advice and opinions shall not reveal the

content of such Confidential material except by prior written agreement of counsel for the

parties, or by Order of the Court.

         4.       Confidential material and the contents of Confidential material may be disclosed

only to the following individuals under the following conditions:

                  a.       Outside counsel (herein defined as any attorney at the parties’ outside law

                  firms) and relevant in-house counsel for the parties;

                  b.       Outside experts or consultants retained by outside counsel for purposes of

                  this action, provided they have signed a non-disclosure agreement in the form

                  attached hereto as Exhibit A;

                  c.       Secretarial, paralegal, clerical, duplicating and data processing personnel

                  of the foregoing;

                  d.       The Court and court personnel;

                  e.       Any deponent may be shown or examined on any information, document

                  or thing designated Confidential if it appears that the witness authored or received

                  a copy of it, was involved in the subject matter described therein or is employed

                  by the party who produced the information, document or thing, or if the producing

                  party consents to such disclosure;



                                                    3
57533/0003-17598674v3
18-01433-dsj            Doc 31   Filed 08/08/19 Entered 08/08/19 17:11:36            Main Document
                                              Pg 4 of 11



                  f.       Vendors retained by or for the parties to assist in preparing for pretrial

                  discovery, trial and/or hearings including, but not limited to, court reporters,

                  litigation support personnel, jury consultants, individuals to prepare demonstrative

                  and audiovisual aids for use in the courtroom or in depositions or mock jury

                  sessions, as well as their staff, stenographic, and clerical employees whose duties

                  and responsibilities require access to such materials; and

                  g.       The parties. In the case of parties that are corporations or other business

                  entities, “party” shall mean executives who are required to participate in decisions

                  with reference to this lawsuit.

                  h.       any mediator that the Parties engage in this matter or that this Court

                  appoints, provided they have signed a non-disclosure agreement in the form

                  attached hereto as Exhibit A;

                  i.       as to any document, its author, its addressee, and any other person

                  indicated on the face of the document as having received a copy;

                  j.       any witness who counsel for a Party in good faith believes may be called

                  to testify at trial or deposition in this action, provided they have signed a non-

                  disclosure agreement in the form attached hereto as Exhibit A.

         5.       Confidential material shall be used only by individuals permitted access to it

under Paragraph 4. Confidential material, copies thereof, and the information contained therein,

shall not be disclosed in any manner to any other individual, until and unless (a) outside counsel

for the party asserting confidentiality waives the claim of confidentiality, or (b) the Court orders

such disclosure.




                                                    4
57533/0003-17598674v3
18-01433-dsj            Doc 31   Filed 08/08/19 Entered 08/08/19 17:11:36          Main Document
                                              Pg 5 of 11



         6.       With respect to any depositions that involve a disclosure of Confidential material

of a party to this action, such party shall have until thirty (30) days after receipt of the deposition

transcript within which to inform all other parties that portions of the transcript are to be

designated Confidential, which period may be extended by agreement of the parties. No such

deposition transcript shall be disclosed to any individual other than the individuals described in

Paragraph 4(a), (b), (c), (d), (f), and (h) above and the deponent during these thirty (30) days, and

no individual attending such a deposition shall disclose the contents of the deposition to any

individual other than those described in Paragraph 4(a), (b), (c), (d), (f) and (h) above during said

thirty (30) days. Upon being informed that certain portions of a deposition are to be designated

as Confidential, all parties shall immediately cause each copy of the transcript in its custody or

control to be appropriately marked and limit disclosure of that transcript in accordance with

Paragraphs 3 and 4.

         7.       In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery                 Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.

         8.       Material produced and marked as Attorneys’ Eyes Only may be disclosed only to

outside counsel for the receiving party and to such other persons as counsel for the producing

party agrees in advance or as Ordered by the Court.




                                                   5
57533/0003-17598674v3
18-01433-dsj            Doc 31   Filed 08/08/19 Entered 08/08/19 17:11:36           Main Document
                                              Pg 6 of 11



         9.       If counsel for a party receiving documents or information designated as

Confidential or Attorneys’ Eyes Only hereunder objects to such designation of any or all of such

items, the following procedure shall apply:

                  (a)      Counsel for the objecting party shall serve on the designating party or

                  third party a written objection to such designation, which shall describe with

                  particularity the documents or information in question and shall state the grounds

                  for objection. Counsel for the designating party or third party shall respond in

                  writing to such objection within 14 days, and shall state with particularity the

                  grounds for asserting that the document or information is Confidential or

                  Attorneys’ Eyes Only. Counsel shall then confer in good faith in an effort to

                  resolve the dispute.

                  (b) If a dispute as to a Confidential or Attorneys’ Eyes Only designation of a

                  document or item of information cannot be resolved by agreement, the proponent

                  of the designation being challenged shall present the dispute to the Court initially

                  by telephone or letter, in accordance with applicable individual rules, before filing

                  a formal motion for an order regarding the challenged designation. The document

                  or information that is the subject of the filing shall be treated as originally

                  designated pending resolution of the dispute.

         10.      If the need arises during trial or at any Hearing before the Court for any party to

disclose Confidential or Attorneys’ Eyes Only information, it may do so only after giving notice

to the producing party and as directed by the Court.

         11.      To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential material that should have been designated as such, regardless of



                                                    6
57533/0003-17598674v3
18-01433-dsj            Doc 31   Filed 08/08/19 Entered 08/08/19 17:11:36       Main Document
                                              Pg 7 of 11



whether the information, document or thing was so designated at the time of disclosure, shall not

be deemed a waiver in whole or in part of a party’s claim of confidentiality, either as to the

specific information, document or thing disclosed or as to any other material or information

concerning the same or related subject matter. Such inadvertent or unintentional disclosure may

be rectified by notifying in writing counsel for all parties to whom the material was disclosed

that the material should have been designated Confidential. Such notice shall constitute a

designation of the information, document or thing as Confidential under this Discovery

Confidentiality Order.

         12.      To the extent that there is any disclosure of any information, document or thing

protected by privilege or work-product immunity is discovered by the producing party and

brought to the attention of the receiving party, the receiving party’s treatment of such material

shall be in accordance the Stipulated Agreement and Order Under Fed. R. Evid. 502(d) (docket

no. __) entered in this case on _____, 2019.

         13.      No information that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on a

non-confidential basis, shall be deemed or considered to be Confidential material under this

Discovery Confidentiality Order.

         14.      This Discovery Confidentiality Order shall not deprive any party of its right to

object to discovery by any other party or on any otherwise permitted ground. This Discovery

Confidentiality Order is being entered without prejudice to the right of any party to move the

Court for modification or for relief from any of its terms.




                                                  7
57533/0003-17598674v3
18-01433-dsj            Doc 31   Filed 08/08/19 Entered 08/08/19 17:11:36        Main Document
                                              Pg 8 of 11



         15.      This Discovery Confidentiality Order shall survive the termination of this action

and shall remain in full force and effect unless modified by an Order of this Court or by the

written stipulation of the parties filed with the Court.

         16.      Nothing in this Order will prevent any Party from producing any Confidential

material in its possession in response to a lawful subpoena or other compulsory process, or if

required to produce by law or by any government agency having jurisdiction, provided that such

Party gives written notice to the Producing Party as soon as reasonably possible, and if permitted

by the time allowed under the request, at least 10 days before any disclosure. Upon receiving

such notice, the Producing Party will bear the burden to oppose compliance with the subpoena,

other compulsory process, or other legal notice if the Producing Party deems it appropriate to do

so.

         17.      Each person who has access to Confidential material must take all due precautions

to prevent the unauthorized or inadvertent disclosure of such material.

         18.      Upon final conclusion of this litigation (including any appeals), each party or

other individual subject to the terms hereof shall be under an obligation to assemble and to return

to the originating source all originals and unmarked copies of documents and things containing

Confidential material and to destroy, should such source so request, all copies of Confidential

material that contain and/or constitute attorney work product as well as excerpts, summaries and

digests revealing Confidential material; provided, however, that counsel may retain complete

copies of all transcripts and pleadings including any exhibits attached thereto for archival

purposes, subject to the provisions of this Discovery Confidentiality Order. To the extent a party

requests the return of Confidential material from the Court after the final conclusion of the




                                                  8
57533/0003-17598674v3
18-01433-dsj            Doc 31   Filed 08/08/19 Entered 08/08/19 17:11:36        Main Document
                                              Pg 9 of 11



litigation, including the exhaustion of all appeals therefrom and all related proceedings, the party

shall file a motion seeking such relief.

Agreed to and submitted by:

CHOATE HALL & STEWART LLP                               COLE SCHOTZ P.C.


/s/ Jean-Paul Jaillet                                   /s/ Warren A. Usatine
Jean-Paul Jaillet, Esq.                                 Warren A. Usatine, Esq.
Douglas R. Gooding, Esq.                                Daniel F.X. Geoghan, Esq.
Kevin Finnerty, Esq.                                    Felice R. Yudkin, Esq.
Two International Place                                 Krista L. Kulp, Esq.
Boston, MA 02110                                        1325 Avenue of the Americas
Telephone: 617.248.5000                                 19th Floor
Attorneys for Defendant General Electric Company        New York, NY 10019
                                                        Telephone: 212.752.8000
                                                        Attorneys for Plaintiff, SunEdison Litigation
                                                        Trust

         IT IS SO ORDERED.


Dated: ____________                        __________________________________
                                           Honorable Stuart M. Bernstein
                                           United States Bankruptcy Judge




                                                 9
57533/0003-17598674v3
18-01433-dsj            Doc 31     Filed 08/08/19 Entered 08/08/19 17:11:36                    Main Document
                                                Pg 10 of 11


                                                    EXHIBIT A

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          :
    In re:                                                :            Chapter 11
                                                          :
    SUNEDISON, INC., et al.,                              :            Case No. 16-10992 (SMB)
                                                          :
                         Reorganized Debtors.1            :            (Jointly Administered)
                                                          :
    SUNEDISON LITIGATION TRUST,                           :
                                                          :            Adv. Pro. No. 18-01528 (SMB)
                                       Plaintiff,         :
                                                          :            AGREEMENT TO BE
                         – against –                      :           BOUND BY DISCOVERY
                                                          :          CONFIDENTIALITY ORDER
    GENERAL ELECTRIC COMPANY,                             :
                                       Defendant.         :
                                                          :



I, _______________________________, being duly sworn, state that:

             1.    My address is                                                                   .

             2.    My present employer is ___________________________ and the address of my
1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      tax identification number, are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind
      Holdings, Inc. (2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014);
      First Wind California Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility
      Holdings, Inc. (6443); SunEdison International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc.
      (5238); Solaicx (1969); SunEdison Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445);
      Team-Solar, Inc. (7782); SunEdison Canada, LLC (6287); Enflex Corporation (5515); Fotowatio Renewable
      Ventures, Inc. (1788); Silver Ridge Power Holdings, LLC (5886); SunEdison International, LLC (1567); Sun
      Edison LLC (1450); SunEdison Products Singapore Pte. Ltd. (7373); SunEdison Residential Services, LLC
      (5787); PVT Solar, Inc. (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable Holdings 1, LLC (6273);
      Blue Sky West Capital, LLC (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind Panhandle
      Holdings III, LLC (4238); DSP Renewables, LLC (5513); Hancock Renewables Holdings, LLC (N/A);
      EverStream HoldCo Fund I, LLC (9564); Buckthorn Renewables Holdings, LLC (7616); Greenmountain Wind
      Holdings, LLC (N/A); Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind Holdings, LLC (N/A); SunE
      Waiawa Holdings, LLC (9757); SunE Minnesota Holdings, LLC (8926); SunE MN Development Holdings,
      LLC (5388); SunE MN Development, LLC (8669); Terraform Private Holdings, LLC (5993); Hudson Energy
      Solar Corporation (3557); SunE REIT-D PR, LLC (5519); SunEdison Products, LLC (4445); SunEdison
      International Construction, LLC (9605); Vaughn Wind, LLC (4825); Maine Wind Holdings, LLC (1344); First
      Wind Energy, LLC (2171); First Wind Holdings, LLC (6257); and EchoFirst Finance Co., LLC (1607). The
      address of the Reorganized Debtors’ corporate headquarters is Two CityPlace Drive, 2nd floor, St. Louis, MO
      63141.


                                                         10
57533/0003-17598674v3
18-01433-dsj            Doc 31   Filed 08/08/19 Entered 08/08/19 17:11:36              Main Document
                                              Pg 11 of 11



present employment is _______________________________________________.

          3.      My present occupation or job description is _______________________.

       4.      I have carefully read and understood the provisions of the Discovery
Confidentiality Order in this case signed by the Court, and I will comply with all provisions of
the Discovery Confidentiality Order.

        5.     I will hold in confidence and not disclose to anyone not qualified under the
Discovery Confidentiality Order any Confidential Material or any words, summaries, abstracts,
or indices of Confidential Information disclosed to me.

          6.      I will limit use of Confidential Material disclosed to me solely for purpose of this
action.

       7.      No later than the final conclusion of the case, I will return all Confidential
Material and summaries, abstracts, and indices thereof which come into my possession, and
documents or things which I have prepared relating thereto, to counsel for the party for whom I
was employed or retained.

          I declare under penalty of perjury that the foregoing is true and correct.

Dated:
                                                                        [Name]




                                                   11
57533/0003-17598674v3
